Citation Nr: 0940338	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  08-04 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether a forfeiture decision declared against the Veteran 
bars entitlement to appellant's claims for dependency and 
indemnity compensation, death pension, and accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had service beginning on December 15, 1941, and 
ending in October 1945.  He died in July 2007 and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, which denied the 
benefit sought on appeal.  The Veteran appealed that decision 
to the Board, and the case was referred to the Board for 
appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The United States Army Reserve Personnel Center 
(ARPERCEN) certified that the Veteran was in a beleaguered 
status from December 22, 1941 to April 8, 1942.  He was noted 
to be missing on April 9, 1942, and was a prisoner of war 
(POW) from April 19, 1942 to October 2, 1942.  The Veteran 
had no casualty status from October 3, 1942 to August 15, 
1945, and was absent without leave from August 16, 1945, to 
October 8, 1945, when his status under the Missing Persons 
Act was terminated.  The appellant returned to service in the 
regular Philippine Army from October 9, 1945 to March 8, 
1946.  The Veteran had no recognized guerilla service.  

2.  The ARPERCEN certification noted that the Veteran was a 
member of the Japanese sponsored and controlled Bureau of the 
Constabulary (BC) from January 1 to September 26, 1944.  

3.  According to his Affidavit for Philippine Army Personnel, 
the Veteran allegedly joined the BC by force, was compensated 
in the amount of P140.00, and provided information, radios, 
arms, typewriters and medical supplies to the guerrillas.  

4.  The Veteran, on his VA Form 21-4169 (Supplement to VA 
Forms 21-526, 21-534 and 21-535 (For Philippine Claims)), 
knowingly stated that he was not a member of any pro-
Japanese, pro-German or anti-American-Filipino organization, 
including the BC and the Philippine Constabulary (PC).  

5.  An August 1999 VA Compensation and Pension Service 
Forfeiture Decision found that records established beyond a 
reasonable doubt that the Veteran's sustained membership and 
service from January 1944 to September 1944 in the Japanese 
sponsored and controlled BC was of assistance to the Imperial 
Japanese Government in violation of the provisions of Section 
6104, Title 38 United States Code.  

6.  The forfeiture action declared against the Veteran 
precluded his rights to all benefits administered by VA, and 
he did not receive and was not entitled to receive, 
compensation for a service-connected disability at any time 
during his life.  


CONCLUSION OF LAW

The appellant has no legal entitlement to dependency and 
indemnity compensation, death pension, or accrued benefits.  
38 U.S.C.A. § 6104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.902, 3.904 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that she is entitled to dependency and 
indemnity compensation and/or death pension and accrued 
benefits based on her status as a spouse of a deceased 
Veteran.  She has been advised that in August 1999, the VA 
Compensation and Pension Service held that the Veteran had 
forfeited his right to VA benefits by rendering aid and 
assistance to the enemy of the United States by his service 
in the BC.  

The appellant maintains her husband was forced to join the 
BC.  She stated in her October 2007 notice of disagreement 
that his employment with the BC served a useful purpose for 
the United States, because he was allegedly planted there to 
gather information and to get supplies for the resistance 
movement.  The appellant has made no argument or claim 
regarding whether there was clear and unmistakable error in 
the August 1999 VA Compensation and Pension Service 
Forfeiture Decision.

Because the law, and not the evidence, is dispositive in the 
instant case, additional factual development would have no 
bearing on the ultimate outcome.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of the claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (2001).  Accordingly, the Veterans 
Claims Assistance Act of 2000 (VCAA) can have no effect on 
this appeal.  See Dela Cruz, 15 Vet. App. at 149; see also 
Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not 
applicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim").  

The evidence of record confirms that, in its August 1999 
Forfeiture Decision, the VA Compensation and Pension Service 
concluded that records established beyond a reasonable doubt 
that the Veteran's sustained membership and service from 
January through September 1944 in the Japanese sponsored and 
controlled BC was of assistance to the Imperial Japanese 
Government in violation of the provisions of Section 6104(a), 
Title 38 United States Code.  

More specifically, the August 1999 Forfeiture Decision noted 
the discrepancy in the Veteran's statements.  First, in his 
May 1998 VA Form 21-4169, the Veteran denied membership in 
the BC.  Then, in his November 1998 deposition, he indicated 
that he joined the BC in order to carry a firearm legally, as 
doing so symbolized power.  He admitted that he had taken an 
oath of loyalty and participated in patrols with the Japanese 
against the guerrilla forces, which included at least one 
instance of engaging in a fire fight.  However, in his 
February 1999 statement, the Veteran claimed that he was 
"forced" to join the BC against his will and for fear of his 
life.  

The Forfeiture Decision noted that membership in the BC had 
been held to constitute prima facie evidence of rendering 
assistance to an enemy of the United States and its allies.  
Moreover, it is understood that all members of the BC were 
required to take an oath of allegiance to the Imperial 
Japanese Government and the Veteran admitted that he did.  
The Forfeiture Decision found that the records establish 
beyond a reasonable doubt that the Veteran's membership in 
the BC, a component of the Imperial Japanese Military Forces, 
during enemy occupation of the Philippines, was of assistance 
to the Imperial Japanese Government.  The forfeiture action 
declared against the Veteran precluded his rights to all 
benefits administered by VA.  38 U.S.C.A. § 6104(a); 38 
C.F.R. § 3.902(b).

The Veteran appealed the forfeiture decision, and, in an 
April 2000 hearing, he alleged that he escaped when he was 
able and that he then served with the guerrillas.  However, 
he does not have recognized guerrilla service.  During the 
hearing, he alleged that he left the BC without knowing the 
Americans were coming.  This is contrary to his statement in 
his November 1998 deposition in which he stated that he 
deserted the BC when the "news of the arrival of the 
Americans was on its peak."  

In April 2002, the Board denied the Veteran's appeal and 
found that the forfeiture of all rights and benefits invoked 
against him was proper.  In June 2002, the Board denied his 
motion for reconsideration.  

In May 2007, the Veteran again filed for service connection 
for his POW-related ischemic heart disease and stated that 
his work for the BC was to help the guerrillas.  In June 
2007, the RO denied his claim, finding that no new and 
material evidence had been received to reopen the claim.  

According to the death certificate in the claims file, the 
Veteran died in July 2007.  In August 2007, the RO received 
from the appellant a VA Form 21-534 (Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child).  The 
appellant also submitted proof of her marriage to the Veteran 
in December 2000.  An earlier submission recorded their 
marriage as occurring in April 1953.  

As a general rule, issues in a survivor's claim for death 
benefits will be decided without regard to any disposition of 
the same issues during the Veteran's lifetime.  38 C.F.R. § 
20.1106 (2009).  Among the types of claims exempt from the 
general rule are cases involving individuals whose VA 
benefits have been forfeited for treason under the provisions 
of 38 U.S.C.A. § 6104.  Id.

Under VA regulations, a treasonable act is defined as an act 
of mutiny, treason, sabotage, or rendering assistance to an 
enemy of the United States or of its allies.  38 C.F.R. § 
3.902(a).  The law provides that any person shown by evidence 
satisfactory to the Secretary to be guilty of mutiny, 
treason, sabotage, or rendering assistance to an enemy of the 
United States or of its allies shall forfeit all accrued or 
future gratuitous benefits under laws administered by the 
Secretary.  38 U.S.C.A. § 6104(a); 38 C.F.R. § 3.902(b).

In a case in which forfeiture by reason of a treasonable act 
was declared before September 2, 1959, death benefits may be 
paid where such benefits were authorized prior to September 
2, 1959.  38 U.S.C.A. § 6104(c); 38 C.F.R. § 3.904(b).  
Otherwise, no award of gratuitous benefits may be made to any 
person based on any period of service commencing before the 
date of commission of the offense that resulted in the 
forfeiture.  Id.

It is undisputed that forfeiture was declared against the 
Veteran after September 2, 1959.  Dependency and indemnity 
compensation, death pension, and accrued benefits are all 
gratuitous VA benefits, and the provisions of 38 C.F.R. 
§ 3.904(b) therefore preclude the award of benefits being 
sought by the appellant.  

For these reasons, the Board concludes that the appellant has 
no legal entitlement to dependency and indemnity 
compensation, death pension, or accrued benefits.  The claim 
must therefore be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (when the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).

ORDER

Entitlement to dependency and indemnity compensation, death 
pension, and accrued benefits is denied.


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


